529 P.2d 1232 (1974)
87 N.M. 111
BOARD OF TRUSTEES OF HILLCREST GENERAL HOSPITAL, INC., Petitioner,
v.
Lewis KELLY et al., Respondents.
No. 10283.
Supreme Court of New Mexico.
December 30, 1974.
Now, therefore, it is considered, ordered and adjudged by the Court that the petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 1470, 87 N.M. 112, 529 P.2d 1233 be and the same is hereby returned to the Clerk of the Court of Appeals.